DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that copies of the original patent documents have not been included and that some of the foreign patent documents provided lack a patent number on them and that some have numbers that do not correspond to the documents listed on the IDS.
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "about" in claims 4 and 8-10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "about" renders the dust level in claim 4 and the pressure level in claims 8-10 indefinite since it is unclear what range is considered to be "about" by the applicant. Examiner further notes that claim 9 recites a range of "about 30 Pascals to about 60 Pascals" which is bounded by two ranges making it indefinite since it is unclear if the intent is for a small range within the two recited values or a broader range defined as being "about" the lower and upper limits of the recited values.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guitart Corominas (US 2018/0178619 A1).
Regarding claim 7, Guitart Corominas discloses a system for controlling dust in a cabin, the cabin comprising a shell (see Guitart Corominas figure 1) separating the interior from an external environment containing dust (Guitart Corominas [0002]). The system comprises a positive pressure unit comprising a channel (see annotated figure) extending from an air intake (Guitart Corominas 22) to a 

    PNG
    media_image1.png
    510
    787
    media_image1.png
    Greyscale

Guitart Corominas figure 2 (annotated)
Regarding claim 8, Guitart Corominas as applied to claim 7 further discloses the cabin pressure can be maintained at various suitable pressure levels and explicitly recited 50 Pascals (Guitart Corominas [0029]) which falls within applicants recited range of greater than about 30 Pascals.
Regarding claim 9, Guitart Corominas as applied to claim 7 further discloses the cabin pressure can be maintained at various suitable pressure levels including 50 Pascals (Guitart Corominas [0029]) which fall within applicant’s recited range of 30 Pascals to 60 Pascals.
Regarding claim 10, Guitart Corominas as applied to claim 7 further discloses the cabin pressure can be maintained at various suitable pressure levels including 20 Pascals (Guitart Corominas [0029]) which falls within the applicant’s recited range of at least 10 Pascals.
Regarding claim 11, Guitart Corominas as applied to claim 7 further discloses the positive pressure unit further comprises a filter (Guitart Corominas 25) for limiting dust entering the internal environment.
Regarding claim 12,Guitart Corominas as applied to claim 7 further discloses the detector is a pressure sensor (Guitart Corominas 45) and the input signal is the sensed air pressure within the cabin (Guitart Corominas [0023]).
Regarding claim 13, Guitart Corominas as applied to claim 12 further discloses that when pressure is below a predetermined value the controller increases fan speed (Guitart Corominas [0037]) until the desired pressure is reached or the fan reaches its maximum speed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitart Corominas (US 2018/0178619 A1) in view of Kwon et al. (US 2017/0113517 A1).
Regarding claim 1, Guitart Corominas discloses a system for controlling dust in a cabin, the cabin comprising a shell (see Guitart Corominas figure 1) separating a cabin interior from an external environment containing dust (Guitart Corominas [0002]). The system comprises an air circulation unit comprising an air flow passageway (see annotated figure) extending from a return air intake (see annotated figure) in communication with the cabin interior to one or more conduits (see annotated figure) in communication with the cabin interior and a circulation fan (Guitart Corominas 34) and a control system comprising a controller (Guitart Corominas 42) and a detector (Guitart Corominas 45). wherein the controller receives an input signal from the detector related to a pressure condition within the cabin (Guitart Corominas [0023]) and the controller creates an output signal in response to the input signal (Guitart Corominas [0015]), the output signal is delivered to the airflow control assembly (Guitart Corominas 20) of the air circulation unit to control the ratio of recirculated air and fresh air. Examiner notes that the method discussed in [0015] is performed by the controller and therefore inherently includes an output signal from the controller.

    PNG
    media_image2.png
    525
    859
    media_image2.png
    Greyscale

Guitart Corominas figure 2 (annotated)
Guitart Corominas is silent regarding a filter located in the recirculation flowpath.
However, in the related field of endeavor of vehicle ventilation systems Kwon teaches a vehicle ventilation system comprising an air filter (Kwon 23) through which airflow passes from a recirculation fan (Kwon [0009]) for removing dust from the cabin air to improve passenger comfort.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Guitart Corominas’s system for controlling cabin dust by incorporating Kwon’s filter located in the recirculation flowpath to filter interior air to improve operator comfort by filtering out any dust that does enter the cabin.
Regarding claim 2, Guitart Corominas and Kwon as applied to claim 1 are silent regarding a dust sensor.
However, Kwon discloses a dust sensor (Kwon 11) for detecting dust within the cabin and a controller (Kwon 10). The controller is configured to receive an input of the dust level within the cabin (Kwon [0039]) and starts a dust removal mode when the sensor detects dust level at a bad level.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Guitart Corominas system for controlling dust to incorporate Kwon’s teachings of a cabin dust sensor and a cabin dust removal mode to improve air quality inside the cabin.
Regarding claim 3, Guitart Corominas and Kwon as applied to claim 2 further teach that in the cabin dust removal mode when the dust level exceeds a predetermined level (Kwon [0039]) the fan speed is increased to speed dust removal (Kwon [0040]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Guitart Corominas system for controlling dust to incorporate Kwon’s teaching of a dust sensor and a cabin dust removal mode where fan speed is increased to speed removal of dust from the cabin air to improve comfort and safety of the operator.
Regarding claim 5¸Guitart Corominas and Kwon as applied to claim 3 teach a predetermined dust level (Kwon [0039]) which inherently must have been selected to be a predetermined level. Examiner notes that applicant’s claim language and specification do not specify if the dust level is selected at the time of design or if the level is selected by an end user from a plurality of predetermined levels.
Regarding claim 6, Guitart Corominas and Kwon as applied to claim 1 further discloses a positive pressure unit comprising an air intake (Guitart Corominas 22) and airflow control assembly (Guitart Corominas 20), a blower (Guitart Corominas 34), and a controller (Guitart Corominas 42) for controlling the system to maintain a desired pressure level to prevent entry of external dust (Guitart Corominas [0005]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitart Corominas (US 2018/0178619 A1) and Kwon et al. (US 2017/0113517 A1) as applied to claim 3 above, and further in view of Sangwan et al. (US 6,758,739 B1).
Regarding claim 4, Guitart Corominas and Kwon are silent regarding the predetermined dust level.
However, in the related field of vehicle air quality systems Sangwan teaches an air quality system comprising a particulate sensor (Sangwan 28) for detecting particulate matter and a controller (Sangwan 32) for controlling an air quality system (Sangwan 14). The system enters a purge mode whenever predetermined limits for one of the monitored air quality parameters is exceeded (Sangwan col 9 ln col 31-42). Sangwan further discloses that the preferred predetermined limit for cabin dust is 10mg/m3 (Sangwan col 4 ln 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Guitart Corominas’s dust control system to utilize Sangwan’s limit value of 10mg/m3 to provide an acceptable level of dust in the cabin air.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitart Corominas (US 2018/0178619 A1) as applied to claim 7 above, and further in view of Kwon et al. (US 2017/0113517 A1).
Regarding claim 14, Guitart Corominas as applied to claim 7 is silent regarding a dust sensor for detecting the dust level in the cabin.
However, in the related field of vehicle HVAC systems Kwon teaches a system comprising a cabin dust sensor (Kwon 11) for detecting cabin dust and a cabin dust removal mode (Kwon [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Guitart Corominas system for controlling dust by incorporating Kwon’s teaching of a cabin dust sensor and a cabin dust removal mode to improve quality of cabin air.
Regarding claim 15, Guitart Corominas as modified by Kwon and applied to claim 14 teaches the blower fan speed increases (Kwon [0040]) to increase airflow to the filter to remove more dust when the dust level exceeds a predetermined value (Kwon [0039]). Examiner notes that both Kwon and Guitart Corominas teach use of a single fan for introducing external air and recirculating cabin air and therefore the fan for recirculating air is also the positive pressure fan of the positive pressure unit.
Regarding claim 16, Guitart Corominas and Kwon as applied to claim 15 teach a predetermined dust level (Kwon [0039]) which inherently must have been selected to be a predetermined level. Examiner notes that applicant’s claim language and specification do not specify if the dust level is selected at the time of design or if the level is selected by an end user from a plurality of predetermined levels.
Claim  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2006/0118290 A1) in view of Guitart Corominas (US 2018/0178619 A1).
Regarding claim 7, Klassen discloses an HVAC  system for a work vehicle comprising a  cabin (Klassen 102) having a shell (Klassen 104) separating the interior of the cabin from the exterior environment, a positive pressure unit comprising an air conduit (Klassen 138, 144, and 114) extending from an air intake (Klassen 140) towards the cabin interior (see Klassen figure 1) and a positive pressure fan (Klassen 118) in communication with the channel (see Klassen figure 1) wherein the positive pressure fan can cause air form the external environment to pass from the air intake to the internal environment to pressurize the cabin (Klassen [0006]) and a plurality of controllers (Klassen 166, 168, and 170) for controlling various equipment.
Klassen is silent regarding a detector connected to the control system and generating signals in response to the detector.
However, Guitart Corominas teaches a cabin pressure control system comprising a positive pressure fan (Guitart Corominas 34) in communication with a channel (see Guitart Corominas figure 1), wherein the positive pressure fan can cause air from the external environment to pass from the air intake to the internal environment to pressurize the cabin (Guitart Corominas [0016]) and a control system (Guitart in communication with the positive pressure unit (Guitart Corominas [0021]), the control system comprising a controller (Guitart Corominas 42) and a detector (Guitart Corominas 45) wherein the controller receives an input signal from the detector related to a pressure condition within the cabin (Guitart Corominas [0023]) and the controller creates an output signal in response to the input signal (Guitart Corominas [0029]), the output signal is delivered to the blower to stop airflow when a threshold pressure value is reached. Examiner notes that the method discussed in [0029] is performed by the controller.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Klassen’s system to utilize Guitart Corominas teachings of a detector connected to a controller for the ventilation system to ensure the desired pressure is maintained within the cabin.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2006/0118290 A1) and Guitart Corominas (US 2018/0178619 A1) as applied to claim 7 above, and further in view of Kwon et al. (US 2017/0113517 A1).
Regarding claim 17, Klassen and Guitart Corominas as applied to claim 7 further teach an air circulation unit comprising an airflow passageway (Klassen 124 and 148) extending from a return air intake (see Klassen figure 1) in communication with the cabin interior and a circulation fan (Klassen 116) in communication with the air flow passageway (see Klassen figure 1) and the control system controls the recirculation blower based on current temperature setting while in automatic mode (Klassen [0065]). Examiner notes that control based on temperature setting is a different condition as recited in the claim.
Klassen and Guitart Corominas are silent regarding a filter in the recirculation passageway.
However, in the related field of endeavor of vehicle ventilation systems Kwon teaches a vehicle ventilation system comprising an air filter (Kwon 23) through which airflow passes from a recirculation fan (Kwon [0009]) for removing dust from the cabin air to improve passenger comfort.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Klassen’s system for controlling cabin dust by incorporating Kwon’s filter located in the recirculation flowpath to filter interior air to improve operator comfort by filtering out any dust that does enter the cabin.
Claim s 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2006/0118290 A1), Guitart Corominas (US 2018/0178619 A1) and Kwon et al. (US 2017/0113517 A1).
Regarding claim 18, Klassen discloses an HVAC  system for a work vehicle comprising a  cabin (Klassen 102) having a shell (Klassen 104) separating the interior of the cabin from the exterior environment, a positive pressure unit comprising an air conduit (Klassen 138, 144, and 114) extending from an air intake (Klassen 140) towards the cabin interior (see Klassen figure 1) and a positive pressure fan (Klassen 118) in communication with the channel (see Klassen figure 1) wherein the positive pressure fan can cause air form the external environment to pass from the air intake to the internal environment to pressurize the cabin (Klassen [0006]) and  an air circulation unit comprising an airflow passageway (Klassen 124 and 148) extending from a return air intake (see Klassen figure 1) in communication with the cabin interior and a circulation fan (Klassen 116) in communication with the air flow passageway (see Klassen figure 1) and the control system controls the recirculation blower based on current temperature setting while in automatic mode (Klassen [0065]) and a plurality of controllers (Klassen 166, 168, and 170) for controlling various equipment.
Klassen is silent regarding detectors, a filter in the recirculation flowpath, and the controller being configured to control the blowers in response to the detectors.
However, Guitart Corominas teaches a cabin pressure control system comprising a positive pressure fan (Guitart Corominas 34) in communication with a channel (see Guitart Corominas figure 1), wherein the positive pressure fan can cause air from the external environment to pass from the air intake to the internal environment to pressurize the cabin (Guitart Corominas [0016]) and a control system in communication with the positive pressure unit (Guitart Corominas [0021]), the control system comprising a controller (Guitart Corominas 42) and a detector (Guitart Corominas 45) wherein the controller receives an input signal from the detector related to a pressure condition within the cabin (Guitart Corominas [0023]) and the controller creates an output signal in response to the input signal (Guitart Corominas [0029]), the output signal is delivered to the blower to stop airflow when a threshold pressure value is reached. Examiner notes that the method discussed in [0029] is performed by the controller.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Klassen’s system to utilize Guitart Corominas teachings of a detector connected to a controller for the ventilation system to control the positive pressure unit to ensure the desired pressure is maintained within the cabin.
However, in the related field of endeavor of vehicle ventilation systems Kwon teaches a vehicle ventilation system comprising an air filter (Kwon 23) through which airflow passes from a recirculation fan (Kwon [0009]) for removing dust from the cabin air to improve passenger comfort and cabin dust sensor (Kwon 11) for detecting cabin dust and a cabin dust removal mode (Kwon [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Klassen’s system to utilize Kwon’s teachings of a filter in the recirculation flowpath and a cabin dust filter and a cabin dust removal mode to provide further improved air quality within the cabin.
Regarding claim 19, Klassen as modified by Guitart Corominas and Kwon and applied to claim 18 teaches the detectors comprise a pressure sensor (Guitart Corominas 45) and a dust sensor (Kwon 11).
Regarding claim 20, Klassen as modified by Guitart Corominas and Kwon and applied to claim 18 teaches that when the cabin pressure drops below a predetermined value the controller causes the positive pressure fan to increase the fan speed of the positive pressure fan (Guitart Corominas [0035]) and when dust levels exceed a predetermined value causes the air circulation unit to increase the fan speed of the circulation fan (Guitart Corominas [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amura et al. (US 2013/0203333 A1) discloses a cabin dust removal system with a recirculation system and a pressurization fan without sensors, Takeda et al. (US 2005/0282486 A1) teaches a cabin dust removal system where air is recirculated through a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762